On January 10, 2005, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-301, MCA (2003), the Court defers imposition of sentence for Five (5) years, with credit for 104 days served, under the supervision of the Department of Corrections, subject to conditions; Count II: Theft, a misdemeanor, in violation of Section 45-6-301, MCA (2003), Defendant shall serve Six (6) months in jail with all but three months suspended on conditions; and Count III: Criminal Mischief, a misdemeanor, in violation of Section 45-6-101, MCA (2003), Defendant shall serve Six (6) months in jail with all but three months suspended on conditions; conditions outlined in the Order of Judgment and Sentence given January 10, 2005.
On May 11, 2007, deferred imposition of sentence was revoked; and the Defendant was sentenced for Count I: Burglary, a felony, Six (6) years to the Department of Corrections with all but One (1) year suspended; recommends the Defendant placed in a pre-release center; Defendant complete CP&R while in pre-release or on probation; and other terms and conditions outlined in the Re-Sentence and Judgment given on May 11, 2007.
On June 25, 2013, the probation was revoked, and Defendant sentenced to Department of Corrections for Five (5) years; the remaining terms and conditions of the sentence pronounced in open court shall be reduced to *95writing as soon as reasonably possible. Preliminary sentencing order is sufficient to transport Defendant to begin serving the sentence and shall remain in full force and effect until this Court issues its Final Judgment and Sentence.
DATED this 12th day of December, 2013.
On June 27, 2013, revoked the Defendant’s sentence and re-sentenced the Defendant to Five (5) years to the Department of Corrections for placement in an appropriate facility; Defendant shall receive credit for 146 days of jail time previously served, but shall not receive credit for any street time; and other terms and conditions given in the Sentence and Judgment on June 27, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brooke Perkins, third year law student under the supervision of Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or. increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.